                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                              WINCHESTER DIVISION

 KALEB HARLAN,
                                                           Case No. _______________
        Plaintiff,

 v.                                                        JURY DEMAND

 CAREY BEER,

         Defendant.


                                          COMPLAINT

       Plaintiff Kaleb Harlan (“Harlan” or “Plaintiff”) files this Complaint against Defendant

Carey Beer (“Beer” or “Defendant”) to remedy violations of the Fair Labor Standards Act of 1938

(“FLSA”), 29 U.S.C. §§ 201–19, Tennessee’s unlawful out-of-state recruiting law, Tenn. Code

Ann. § 50-1-102, and Tennessee common law.

                                 JURISDICTION AND VENUE

       1.      This Court has subject-matter jurisdiction, because Harlan’s claims either arise

under the FLSA, a federal statute, 28 U.S.C. § 1331, or are “so related to [the federal] claims . . .

that they form part of the same case or controversy under Article III of the United States

Constitution,” id. § 1367(a).

       2.      Venue properly lies in the Eastern District of Tennessee, because the events in

question occurred in Bedford County in this District. Id. § 1391(b).

       3.      Beer is subject to personal jurisdiction in the State of Tennessee.

       4.      The FLSA applies to Harlan’s employment with Beer; Harlan was engaged in

interstate commerce or the production of goods for interstate commerce.




Case 4:20-cv-00023-PLR-CHS Document 1 Filed 05/27/20 Page 1 of 7 PageID #: 1
                                             PARTIES

        5.      Beer is an individual and a citizen of Virginia.

        6.      Beer maintains a permanent residence in Remington, Virginia.

        7.      At all times relevant to this Complaint, Beer operated a hemp farm in Bedford

County, Tennessee.

        8.      Harlan is an individual and a citizen of Colorado; he attaches his written consent to

join this action as Exhibit 1.

        9.      Harlan maintains a permanent residence in Denver, Colorado.

        10.     Beer was Harlan’s employer under the FLSA. 29 U.S.C. § 203(d).

        11.     Harlan was Beer’s employee under the FLSA. Id. § 203(e).

                                              FACTS

        12.     In May 2019, Beer recruited Harlan to work as a grower on Beer’s hemp farm in

Bedford County, Tennessee.

        13.     At the time of the recruitment, Harlan resided in Colorado.

        14.     To induce, influence, persuade, or engage Harlan to move from Colorado to

Tennessee to accept the job as a grower on Beer’s hemp farm, Beer made representations to Harlan

about the amount of compensation Harlan would receive.

        15.     Beer’s representations were false or deceptive.

        16.     Beer’s false or deceptive representations caused Harlan damages, including

attorneys’ fees and costs.

        17.     Harlan entered a valid oral contract with Beer in June 2019 (the “Agreement”).




                                                  2
Case 4:20-cv-00023-PLR-CHS Document 1 Filed 05/27/20 Page 2 of 7 PageID #: 2
       18.     The terms of the Agreement were that Beer would pay Harlan $20,000 per month

for 3 months’ work as a grower on the hemp farm and a $20,000 bonus for a successful harvest,

as well as reimbursement of Harlan’s out-of-pocket expenses for costs like lodging.

       19.     The Agreement was worth at least $80,000.

       20.     Beer breached the Agreement when he terminated Harlan’s employment on

June 21, 2019, without compensating Harlan for any of Harlan’s work.

       21.     Beer’s breach of the Agreement caused Harlan damages, including unpaid

compensation and unreimbursed expenses.

       22.     Beer owes Harlan $80,000 in compensation and bonuses under the Agreement.

       23.     Beer owes Harlan $1235 for reimbursement of out-of-pocket expenses, including

hotel charges, the cost of a rental house, gas, and materials.

       24.     The FLSA’s minimum-wage provision applies to Beer. Id. § 206.

       25.     Beer suffered or permitted Harlan to perform work for Beer’s benefit.

       26.     Beer failed to pay Harlan at least $7.25 for all hours worked under 40 in a

workweek.

       27.     The FLSA’s overtime provision applies to Beer. Id. § 207.

       28.     Harlan worked 40 hours or more in each workweek that Beer employed him.

       29.     Beer failed to pay Harlan at least 1.5 times Harlan’s regular rate of pay for all hours

worked over 40 in a workweek.

       30.     Beer’s failure to comply with the FLSA caused Harlan damages, including back

wages, liquidated damages, and attorneys’ fees and costs.

       31.     Harlan began working for Beer on June 8, 2019.

       32.     In the week ending June 10, 2019, Harlan worked 30 hours for Beer.




                                                  3
Case 4:20-cv-00023-PLR-CHS Document 1 Filed 05/27/20 Page 3 of 7 PageID #: 3
        33.   For the week ending June 10, Beer owes Harlan $217.50 for unpaid minimum

wages (30 hours x $7.25).

        34.   In the week ending June 16, 2019, Harlan worked 70 hours for Beer.

        35.   For the week ending June 16, Beer owes Harlan $290.00 for unpaid minimum

wages (40 hours x $7.25).

        36.   For the week ending June 16, Beer owes Harlan $326.40 for unpaid overtime

compensation (30 hours x $10.88).

        37.   Beer terminated Harlan’s employment on June 20, 2019.

        38.   In the week ending June 23, 2019, Harlan worked at least 48 hours for Beer.

        39.   For the week ending June 23, Beer owes Harlan $290.00 for unpaid minimum

wages (40 hours x $7.25).

        40.   For the week ending June 23, Beer owes Harlan $87.04 for unpaid overtime

compensation (8 hours x $10.88).

        41.   Beer owes Harlan $797.50 for unpaid minimum wages and $413.44 for unpaid

overtime compensation under the FLSA, for a total of $1210.94, not including costs and attorneys’

fees.

        42.   Harlan is entitled to liquidated damages for Beer’s bad-faith refusal to pay

minimum wages and overtime compensation, which equals an additional $1210.94.

                                          COUNT I
                               Failure to Pay Minimum Wages
                                        29 U.S.C. § 206

        43.   Harlan incorporates by reference all the prior allegations in this Complaint.

        44.   Beer suffered or permitted Harlan to perform work for Beer’s benefit.

        45.   Beer failed to pay Harlan at least $7.25 per hour for all hours worked.




                                                4
Case 4:20-cv-00023-PLR-CHS Document 1 Filed 05/27/20 Page 4 of 7 PageID #: 4
       46.    Beer did not act in good faith in failing to pay Harlan minimum wages, because

Beer knew or should have known the FLSA required him to pay Harlan at least $7.25 per hour

for all hours worked.

       47.    Beer’s failure to pay Harlan minimum wages caused Harlan damages, including

back pay, liquidated damages, and attorneys’ fees and costs.

                                          COUNT II
                                    Failure to Pay Overtime
                                        29 U.S.C. § 207

       48.    Harlan incorporates by reference all the prior allegations in this Complaint.

       49.    Harlan worked more than 40 hours in each workweek that Beer employed him.

       50.    Beer failed to pay Harlan at least 1.5 times Harlan’s regular rate of pay for all

hours worked over 40 in a workweek.

       51.    Beer did not act in good faith in failing to pay Harlan overtime compensation,

because Beer knew or should have known the FLSA required him to pay Harlan at least 1.5

times Harlan’s regular rate of pay for all hours worked over 40 in a workweek.

       52.    Beer’s failure to pay Harlan overtime caused Harlan damages, including back pay,

liquidated damages, and attorneys’ fees and costs.

                                         COUNT III
                                     Unlawful Recruiting
                                  Tenn. Code Ann. § 50-1-102

       53.    Harlan incorporates by reference all the prior allegations in this Complaint.

       54.    Beer recruited Harlan to relocate from Colorado to Tennessee to work as a grower

on Beer’s hemp farm.

       55.    Beer made representations about the amount of compensation he would pay Harlan

if Harlan relocated from Colorado to Tennessee to work on Beer’s hemp farm.




                                                 5
Case 4:20-cv-00023-PLR-CHS Document 1 Filed 05/27/20 Page 5 of 7 PageID #: 5
       56.    Beer made the representations to induce, to influence, to persuade, or to engage

Harlan to relocate from Colorado to Tennessee to work on Beer’s hemp farm.

       57.    Beer’s representations were false or deceptive.

       58.    Beer’s false or deceptive representations caused Harlan damages, including

attorneys’ fees and costs.

                                        COUNT IV
                                     Breach of Contract
                                   Tennessee Common Law

       59.    Harlan incorporates by reference all the prior allegations in this Complaint.

       60.    Harlan and Beer entered the Agreement, a valid contract, in June 2019.

       61.    Beer breached the Agreement when he fired Harlan without compensation Harlan

for any of his work.

       62.     Beer’s breach of the Agreement caused Harlan damages.

                                   PRAYER FOR RELIEF

       Harlan prays for the following relief from this Court:

       A.      Award Harlan the liquidated sum of $80,000 in salary and bonuses as damages for

Beer’s breach of contract;

       B.      Award Harlan the liquidated sum of $1235.00 in reimbursed expenses as damages

for Beer’s breach of contract;

       C.      Award Harlan the liquidated sum of $797.50 for unpaid minimum wages as

damages for Beer’s violations of the FLSA;

       D.      Award Harlan the liquidated sum of $413.44 for unpaid overtime compensation as

damages for Beer’s violations of the FLSA;

       E.      Award Harlan liquidated damages under the FLSA equal to the amount of hi unpaid

minimum wages and unpaid overtime compensation, which total $1,210.94;


                                                6
Case 4:20-cv-00023-PLR-CHS Document 1 Filed 05/27/20 Page 6 of 7 PageID #: 6
     F.     Award Harlan back pay;

     G.     Award Harlan compensatory damages;

     H.     Award Harlan liquidated damages;

     I.     Order Beer to pay Harlan’s attorneys’ fees;

     J.     Order Beer to pay the costs and expenses of this action; and

     K.     Grant to Harlan such other, further, and general relief to which he may be entitled.

                                     JURY DEMAND

     Harlan demands a jury trial.

     Date: May 27, 2020                       Respectfully submitted,


                                              s/ Donna J. Mikel____________________
                                              Charles P. Yezbak, III (TN BPR #019865)
                                              N. Chase Teeples (TN BPR #032400)
                                              YEZBAK LAW OFFICES PLLC
                                              P.O. Box 159033
                                              Nashville, TN 37215
                                              Tel.: (615) 250-2000
                                              Fax: (615) 250-2020
                                              yezbak@yezbaklaw.com
                                              teeples@yezbaklaw.com

                                              Donna J. Mikel (TN BPR#020777)
                                              Doug S. Hamill (TN BPR#022825)
                                              MIKEL & HAMILL PLLC
                                              620 Lindsay St., Suite 200
                                              Chattanooga, TN 37402
                                              Tel.: (423) 541-5400
                                              Fax: (423) 541-5401
                                              dmikel@mhemploymentlaw.com
                                              dhamill@mhemploymentlaw.com


                                              Counsel for Plaintiff




                                             7
Case 4:20-cv-00023-PLR-CHS Document 1 Filed 05/27/20 Page 7 of 7 PageID #: 7
